DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Election/Restrictions
Applicant’s election without traverse of group I, claims 18-20, in the reply filed on 11/24/2020 is acknowledged. Claims 1-10 have been cancelled. 

                                 Information Disclosure Statement
The information disclosure statement filed on 7/15/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                            QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:


This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
    

                                 Allowable Subject Matter

    
 	Claims 11, 18 and 21 are allowed over prior art of record.

The following is an examiner’s statement of reason for allowance:
In regards to claims 11, 18 and 21, Fu-Kang (USPN 6169015 B1) teaches ions implanted into a substrate comprising scanning ion beam. 
In regards to claim 11, 18 and 121, Olson et al. (USPN 6437350 B1) teaches a method is provided for implanting ions into a workpiece; and the steps of orienting the workpiece may comprise tilting the semiconductor wafer at the implant angle. 

However, in regards to claims 11, 18 and 21, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach tilt angle based on collected distribution of ejected ions. 
    	Claims 12-17, 19-20, and 22-30 are also allowed as being dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893